ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7071


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BOBBY MICHAEL GILYARD, a/k/a Big Mike,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:09-cr-00274-HMH-1)


Submitted: January 14, 2019                                       Decided: January 29, 2019


Before NIEMEYER and THACKER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Bobby Michael Gilyard, Appellant Pro Se. Alan Lance Crick, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby Michael Gilyard appeals the district court’s August 2, 2018, order denying

his Fed. R. Civ. P. 60(b)(6) motion for relief from its prior order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motions for a sentence reduction based on the Fair Sentencing Act of

2010. We previously affirmed the district court’s order. Gilyard petitions for rehearing

based on the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. __ (2018).

Upon review of the petition, we grant rehearing, vacate the district court’s order, and

remand for its reconsideration in light of the First Step Act of 2018. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2